Citation Nr: 0738618	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an evaluation higher than 20 percent for a 
service-connected low back disability from July 14, 1998 to 
May 23, 2002, and entitlement to an evaluation higher than 40 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971 and from February 1976 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) by Memorandum Decision of the United States Court of 
Appeals for Veterans Claims (Court) on February 12, 2007, 
which vacated a January 2004 Board decision as to the issues 
on appeal and remanded the case for further proceedings 
consistent with the decision of the Court.  These issues 
initially arose from rating decisions by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

It is noted that, at the time of the January 2004 Board 
decision, the issues on appeal included entitlement to an 
evaluation higher than 10 percent for a service-connected low 
back disability from July 14, 1998, to May 23, 2002, and 
entitlement to an evaluation higher than 20 percent 
thereafter.  However, the January 2004 Board decision granted 
a 20 percent rating for the veteran's service connected low 
back disability, effective from July 14, 1998, to May 23, 
2002, and a 40 percent rating, effective from May 24, 2002.  
Accordingly, the issue with respect to the veteran's low back 
disability has been recharacterized as noted on the issue 
page above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2007 Memorandum Decision of the Court instructs 
the Board to obtain a medical nexus opinion with respect to 
the confirmed stressor of being subjected to several mortar 
and rocket attacks while stationed in Vietnam and his 
diagnosis of PTSD.  In addition, the Memorandum Decision 
noted that there is no VA examination in the record that 
accounts for functional loss due to low back pain, in 
accordance with 38 C.F.R. §§ 4.40 and 4.45, and directed the 
Board to provide the veteran with an adequate examination.  
Accordingly, PTSD and orthopedic examinations and medical 
opinions are necessary before the Board may properly proceed 
with appellate review of the veteran's claims for service 
connection for PTSD and increased ratings for a low back 
disability.

With respect to the left foot, although the court instructed 
that the Board provide an adequate statement of the reasons 
and bases for its decision; inasmuch as the VA examination 
reports do not include range of motion measurements in 
degrees for painful motion, the Board finds that another 
examination for current findings with respect to the left 
foot impairment is also warranted.  

Accordingly, this case is REMANDED as follows:

1.  With any needed assistance from the 
veteran, the RO should seek copies of all 
records of VA and/or private psychiatric, 
orthopedic, and podiatric treatment 
identified by the veteran since the March 
2001 Remand from the Board.

2.  The veteran should be afforded a VA 
examination to identify the nature and 
etiology of his psychiatric disability.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examiner must provide a definitive 
diagnosis; if PTSD is diagnosed, the 
examiner must specifically indicate if 
the verified stressor (namely the rocket 
and mortar attacks) is sufficient to have 
caused PTSD.  All indicated special 
studies deemed necessary must be 
conducted.  A complete rationale for the 
opinions expressed must be provided.

3.  The veteran should be afforded a 
comprehensive VA examination by the 
appropriate specialist to determine the 
nature and extent of his low back and 
left foot disabilities.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  In 
accordance with the latest pertinent AMIE 
worksheets, each examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
his low back and left foot disabilities.  
All indicated studies, including range of 
motion studies of the lumbar spine and 
left foot, in degrees, should be 
performed.

In reporting the results of range of 
motion testing for the back and foot, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

Considering all residuals of the left 
foot injury, the examiner should provide 
an assessment of the severity of the 
veteran's overall left foot impairment, 
specifically indicating whether the 
impairment is best characterized as 
moderate, moderately severe, or severe, 
and whether there is actual use of the 
foot.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





